Citation Nr: 0628369	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-06 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for left 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 RO decision that denied an 
increased (compensable) disability rating for left 
varicocele. 


FINDINGS OF FACT

The veteran's service-connected left varicocele is non-
painful, and the competent medical evidence does not show 
complete atrophy or removal of both testes, or a non-
functioning left testis.


CONCLUSION OF LAW

The criteria for a compensable rating for left varicocele 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 3.350, 4.1, 4.7, 4.20, 4.115b, Diagnostic Code 7523 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased (compensable) disability 
rating for his service-connected left varicocele.  
Specifically, he alleges that this condition has worsened 
over the years, and that it currently limits his activities.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2005).  

Historically, the RO granted service connection at a 
noncompensable (0 percent) disability rating for left 
varicocele in April 1957, effective from October 1956.  This 
rating remained in effect at the time the veteran filed his 
present claim in March 2003.

The RO has evaluated the veteran's service-connected left 
varicocele, by analogy, under 38 C.F.R. § 4.115b, Diagnostic 
Code 7523.  Under this diagnostic code, complete atrophy of 
one testicle warrants a noncompensable (0 percent) rating.  
Complete atrophy of both testicles warrants a 20 percent 
rating.

Under Diagnostic Code 7524, removal of 1 testis warrants a 
noncompensable 
rating.  A 30% rating requires removal of both testes.  In 
cases of the removal of 1 testis as the result of a service-
incurred injury or disease, other than an undescended or 
congenitally undeveloped testis, with the absence or non-
functioning of the other testis unrelated to service, a 30% 
rating will be assigned for the service-connected testicular 
loss.  An undescended or congenitally undeveloped testis is 
not a ratable disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for 
left varicocele under the applicable criteria.

In May 2003, the veteran underwent a VA genitourinary 
examination.  Physical examination revealed both the left and 
right testicles to be normal in size, movable, and without 
any masses felt.  The report noted findings of a left 
varicocele, not painful.  It also noted that he did not have 
recurrent urinary tract infections.  The report concluded 
with diagnoses of left varicocele, not painful.  The report 
also noted a diagnosis of microhematuria, by history, 
etiology unknown.  The VA examiner opined that this condition 
was not related, not even indirectly, with the veteran's 
service-connected left varicocele. 

Post service treatment records, dated in September 2001 to 
December 2003, noted a history of hematuria (microhematuria).  
A treatment report, dated in December 2003, noted that the 
veteran was voiding well, but did have some prostatism.  The 
report also noted that an ultrasound found bilateral renal 
cysts.

The Board is aware of the veteran's own assertions as to the 
severity of his groin pain.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as the etiology of increased groin 
pain.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As a result, the veteran's assertions do not constitute 
competent medical evidence in support of a compensable 
evaluation for left varicocele.  In any case, there being no 
competent evidence of complete atrophy of the testes, their 
absence, or non-functioning, the criteria for a compensable 
evaluation are not met.  

The Board also finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
initial compensable rating on an extra-schedular basis. See 
38 C.F.R. § 3.321(b)(1).  This is because there is no showing 
that the service-connected left varicocele has resulted in 
marked interference with employment, or necessitated frequent 
periods of hospitalization.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and a compensable 
evaluation for left varicocele is denied.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in April 2003, decisions, and 
statement of the case advised the veteran what information 
and evidence was needed to substantiate his claim herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The RO's November 2003 letter essentially 
requested any evidence in the veteran's possession that 
pertains to his claim.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with a VA examination in connection with this 
matter.  Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claims herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

An increased (compensable) disability rating for left 
varicocele is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


